Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 25, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  146847                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  VINCENT BURGESS,                                                                                        David F. Viviano,
           Claimant-Appellant,                                                                                        Justices


  v                                                                 SC: 146847
                                                                    COA: 310852
                                                                    Wayne CC: 11-012104-AE
  PEOPLES TRUST CREDIT UNION,
            Respondent-Appellee,
  and
  DEPARTMENT OF LICENSING AND
  REGULATORY AFFAIRS / UNEMPLOYMENT
  INSURANCE AGENCY,
           Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 7, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 25, 2013
           p0617
                                                                               Clerk